UNITED STATES. DISTRICT COURT | DOC #:_
i

 
  
  

Case 1:20-cr-00578-LAK Bacuese page 1 of 2

USDC SDNY |
- YOCUMENT ||

- - April 2,2020
| ELECTRONICALLY FILED ~

  
 

 

 

 

 

 

 

 

CUTE o : ; { ; -
SOUTHERN DISTRICT OF NEW YORK ; DATE FILED: e
UNITED STATES.OF AMERICA ———
| WAIVER OF RIGHT TO BE PRESENT AT
aa CRIMINAL PROCEEDING
Philip Reichenthal . 20¢R578( )( ) (LAK)
‘Defendant.
«

 

Check Proceeding that Applies

Date:

Date:

Arraigninent

{ have beén given a copy of the indictment containing the charges against me-and have reviewed it with my
attorney.. | understand that | have aright to appear before a judge ina courtroom inthe Southern District
of New York to confirm that | have received and reviewed the indictment; to have’ the indictment read aloud
to me. if | wish; and to enter-a plea of either guilty of not guilty before the judge. After consultation with
my attorney, | wish to plead not guilty. By signing this document, ! wish to.advise the court of the following,
| willingly give_up my right te appear in acourtroom:inthe Southern District of New York to advise the court
that:

iy | have received -and revieweda copy of the indictment.
2} | do not need the judge to read the indictment aloud to me.
3): | plead not guilty to the charges against me in the indictment.

 

Signature of Defendant

 

Print Name
Balt Hearing

Fam_applying-or in the future may apply for release from detention, or if not. detained, for modification of
the conditions of my release from custody, that fs, my bail conditions, | understand that 1 have a right to
appear beforé a:judgée-in a courtroom ir the Southern District. of New York at the time that my attorney
makes.such an application, | have discussed these rights with my attorney and wish to give up’ these rights

for the period of time in which access to. the courthouse has been restricted on-account of the COVID-19-

pandemic. | request that my attorney be permitted to make applications for my release from custody of
for modification of the conditions of my release even. though | will hot be present, and to make such
applications in writing or by telephone in my. attorney’s discretion.

 

Signature of Defendant

 

Print Name

 

 
Case 1:20-cr-00578-LAK Document 22 Filed 06/17/21 Page 2 of 2

& %. Conference

| have been charged in an indictment with. violations of federal Jaw. | understand that | have a right'to be
present at alt conferences concerning this Indictment that are held by a judge.in the Southern District of
New. York, unless thé conference involves only a question of law. 1 understand that at these conferences
the judge-may, among other things, 1} set a schedule for the case including the date at which the trial will
be. held, and 2) determine whether, under the Speedy Trial -Act, certain periods of time should be propérly
excluded:in setting the timé:by which the trial must occur. | have-discussed these issues with. my attorney
and wish to give up my right to be present at the conferences. By signing this document, 1 wish to advise
the court that! willingly:give up my right to be présent-at the conferences In my case for the period of time
in which access to the courthouse has.been restricted-on account of the COVID-19 pandemic. | request that
my attorney be permitted to represent my ifiterests af the proceedings even though I will not be present,

“i ? permet
:
ff pa eas

  
     

Date: di od
ib “T-leOu Signature of Defendant

 

Ph Ly ReIcK coral

Print Name!

| hereby affirm that | am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s:rights to attend and participate In the criminal proceedings.encompassed by this walver, and this-waiver.
form. [affirm that my client knowingly and voluntarily consents to the proceedings being held in my cliant’s absence,
I will inform: my.client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

bate: Sarah Kunstler

6/7/2021 Signature of Defense Counsel

Sarah Kunstler
Print Name

 

Addendum for a defendant who requires services of an interpreter:

l used the:services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant Signed it. The interpreter’s name. Is:

4

 

Date:

 

Signature of Defense Counsel

Accepted:

 

 
